Citation Nr: 1644321	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  13-10 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a dental disability for compensation purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel







INTRODUCTION

The Veteran had active military service from May 1969 to May 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In March 2009 the Veteran was notified by the VA Medical Center (VAMC) in Beckley, West Virginia that he did not meet the eligibility criteria to receive dental treatment.  In March 2009 the Veteran filed a "notice of disagreement" in which he stated that he was not applying for dental benefits, but rather was applying for service connection for a dental condition.  The RO then denied service connection for residuals of a dental injury in an April 2011 rating decision.  In May 2011 the Veteran filed a notice of disagreement with the denial of service connection, arguing that he should be provided dental care by the VA.  The RO issued a statement of the case in February 2013 denying service connection and stating that if the Veteran wished to file a claim for dental care he should do so through the dental clinic at VAMC Beckley.  

Thus, the issue of entitlement to VA outpatient dental treatment is not before the Board as the RO treated the Veteran's March 2009 statement not as an appeal of the March 2009 decision by the VAMC denying outpatient dental treatment but as a new claim for service connection for a dental disability.  The claim perfected to the Board is the Veteran's appeal of the RO's denial of service connection for a dental disability for compensation purposes.  However, in May 2011 and February 2013 statements the Veteran has specifically stated that he is seeking service connection for outpatient dental treatment purposes.  Further, a claim for service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  Therefore, the claim for VA outpatient dental treatment is REFERRED to the Agency of Original Jurisdiction (AOJ) for further referral to the appropriate VA medical facility.  See 38 C.F.R. §§ 17.161  and 38 C.F.R. § 19.9 (b) (2015).


FINDING OF FACT

The Veteran does not have a dental disability for which compensation is payable such as loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis.


CONCLUSION OF LAW

Service connection for a dental disability for compensation purposes is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 3.381, 4.150, 17.161 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is service connection for a dental disability for compensation purposes.  The Veteran contends that his teeth were removed after service as a result of an injury incurred in service.

Service connection may be granted for disability due to disease, or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In order to establish service connection for a disability there must be evidence of 
(1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161. 

VA compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, including loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis but not due to periodontal disease.  See 38 C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a).  Also included is chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, temporomandibular articulation and limited jaw motion, loss of the ramus, loss of the condyloid process, loss of the hard palate, loss of the maxilla, and malunion or nonunion of the maxilla.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  (As discussed in the introduction section, above, the issue of whether the Veteran may be entitled to VA outpatient dental services and treatment is not currently before the Board on appeal and has been referred to the AOJ for appropriate action.)

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has reported that in service he fell, injuring his maxillary incisor teeth, resulting in abscess and subsequent root canal therapy to alleviate pain and infection.  He states that his teeth were later removed and complete dentures made for him in 1998.  

The Veteran's service separation examination notes that he had chipped a tooth four months ago and had developed an infection.  He had been treated and was comfortable,  

In September 2008 the Veteran was seen at the dental clinic at the VA Medical Center in Beckley, West Virginia for a dental examination.  He was noted to wear a complete set of dentures.  He reported that after healing he suffered no residual numbness, tingling, or pain.  On examination he was found to have opening of the jaw within normal limits with no clicks, pops, crepitus, or deviation noted.  He had no loss of bony tissue intra-orally.

The Veteran underwent another VA examination in February 2011.  The examiner found that no loss of teeth occurred due to loss of substance from jaw bone in either arch and there is no loss of bone in maxilla or mandible from any traumatic or surgical event.  The Veteran denied residual numbness, tingling, or pain after healing from his dental trauma.

Although no residuals were noted on VA examination in 2008 or 2011 and the record does not indicate the Veteran has been diagnosed with a dental disability, the Board acknowledges that in February 2013 the Veteran stated that he occasionally has a pain on the left side of his mouth toward his eye that feels like it is drawing his mouth toward his eye that he believes may be related to his dental injury in service.

There is no competent evidence that the Veteran has a dental disability for which service connection for compensation purposes may be granted.  The evidence does not reflect that the loss of the Veteran's teeth is due to loss of substance of body of maxilla or mandible.  Rather, on VA examination in both 2008 and 2011 no loss of bony tissue was found.  The record further does not reflect that the Veteran has any other dental condition enumerated in 38 C.F.R. § 4.150.  To the extent that the Veteran has credibly reported occasional pain, there is no competent medical evidence suggesting that any such pain is related to the Veteran's dental disability or, more importantly, that it represents a dental disability enumerated in 38 C.F.R. § 4.150.  Therefore, a preponderance of the evidence is against finding that the Veteran has a dental disability for compensation purposes.

The Board further finds that the VA has met its duty to notify and assist the Veteran in substantiating his claim for VA benefits.   A notice letter was sent to the Veteran in September 2008, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA dental examinations in 2008 and 2011.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary physical examination.  The Board finds that the examinations are adequate and contain sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for a dental disability for compensation purposes is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


